DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “Substantially” in claims 1 and 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the removalbe muddle is  “substantially” fixed. 
The term “Substantially” in claim 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the diode  “substantially” glow the entire surface 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 14 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Gourley (US 8,378,625).
            As to claim 1,  Gourley discloses in figures 2A-2B, a charging station comprising: a body portion [charger (50) has body portion to hold the electronic device (100)], said body portion including at least one electrical receptacle [noted that the body (50) has electrical receptacle (30) and (10)]; and 
       a removable convenience feature [removable holder (200)]  module substantially fixedly coupled to said body portion [see Col. 3, lines 27-30] , said removable convenience feature As to claim 2, Gourley discloses in figures 2A-2B, A charging station comprising: 
a body portion [charging body (50)], said body portion including at least one mains voltage electrical receptacle and a voltage converter device [noted that the charger receives AC and outputs DC power so it implicitly has converter], said voltage converter device being adapted to receive mains voltage input [receiving AC power input] power and produce output power at a secondary voltage [DC power output];
          a removable convenience [removable holder (200)]  feature module substantially fixedly coupled to said body portion, said removable convenience feature module including a coupling member portion [attaching portion (210); see Col. 3, lines 35-50] and a support column portion [holding portion (220)], said removable convenience feature module being configured and adapted to support a personal article  [personal device (100)]; and a further electrical receptacle, said further electrical receptacle being adapted to provide power to a personal electronic device at said secondary voltage[ As shown in figures 2A and 2B; the attaching member (210) coupled  mounted on the charging body (50) and hold an electronic device (100) to be charged; See Col. 2, lines 47-55, and Col. 3, lines 26-67     As to claim 3,  Gourley discloses in  figures 2A and 2B, wherein said personal article comprises said personal electronic device [the electronic device (100) is mobile telephone; see Col. 2, lines 50-51]. 
As to claim 7, Gourley discloses in figures 2A and 2B, wherein said further receptacle comprises a portion of said body portion.     
     As to claim 14, Gourley discloses in figures 2A and 2B, wherein said removable convenience feature module comprises a support shell for a personal electronic device [noted that Gourley discloses surface holder  for electronic device and which is equivalent with the shelf support; see figure 2A and element 220]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gourley in view of Desai et al. (US 2016/0118835), hereinafter Desai.
        As to  Claim 5, Gourley  discloses all of the claim limitations except, convenience feature module comprises a pocketbook hook.
             Desai discloses in figure 9, convenience feature module comprises a pocketbook hook [see figure 9, ¶0014 and ¶0039; hook is disclosed to hang on electronic devices].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use hook in Gourley’s apparatus as taught by Desai to locate the .  
Claims 8-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gourley in view of Maglica (US 4,388,673), hereinafter Maglica.   
            As to  Claim 8,  Gourley discloses all of the claim limitations except,  wherein said body portion comprises a horizontal flange member, said horizontal flange member including at least one screw hole for mounting said charging station to an underside of a piece of furniture.
         Maglica discloses in figure 3, wherein said body portion comprises a horizontal flange member [see figure 3, flange is disclosed,], said horizontal flange member including at least one screw hole for mounting said charging station to an underside of a piece of furniture [noted that the flange can be used to mount the charger apparatus on a wall or a furniture; Col. 5, lines 25-40].
      It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use flanges in Gourley apparatus as taught by Maglica in order to mount the charger on different futures.   
          In regards to mounting said charging station to an underside of a piece of furniture, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the charging station of Gourley  is capable of being mounted to an underside of a piece of furniture.
          As to  Claim 9, Maglica discloses in figure 3,  wherein said body portion comprises a horizontal flange member, said horizontal flange member including at least one screw hole for 
        In regards to mounting said charging station to an underside of a restaurant fixture, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the charging station of Gourley  is capable of being mounted to an underside of a restaurant fixture.
           As to  Claim 10, Maglica discloses a charging station as defined in claim 9.
In regards to mounting said charging station to an underside of a restaurant fixture comprising a service bar, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the charging station of Maglica is capable of being mounted to an underside of a service bar.
Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Gourley in view of Emerson (US 2013/0088189).
        Regarding Claim 18, Gourley  discloses all of the claim limitations except,  wherein said removable convenience feature module comprises advertising indicia
          Emmerson discloses 1B, wherein said removable convenience feature module comprises advertising indicia [Advertising logo (196); ¶0015].
	It would have been obvious to  a person having ordinary skill in the art at the time the invention was made to add advertising indicia on the charger of Gourley as taught by Emerson 
.
Claims  4, 6 and  11 are rejected under 35 U.S.C. 103 as being unpatentable over Gourley   in view of Fernandes (US 2017/0047751).
         As to  claim 4,  Gourley discloses all  of the claim limitations except, wherein said further electrical receptacle comprises a USB receptacle.
           Fernandes  discloses in figure 1,  wherein said further electrical receptacle comprises a USB receptacle [see ¶00034].
            It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add USB ports in Gourley’s apparatus as taught by Fernandes in order to extend the charging devices to charge variety of electronic devices equipped with USB interfaces. 
         As to claim 6,  Fernandes teaches a charging station [charging tower (10); see ¶0030; and  Figs. 1, 2A) wherein a further receptacle [bottom 31 holding 43; "power module 43 is positioned underneath shelf 31"; see ¶0032; Fig. 9] comprises a portion of a removable [via bolt 47; Fig. 9] convenience feature module [see ¶0032]; Fig. 9].
       Regarding Claim 11.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gourley in view of Fernandes (US 2017/0047751).
       As to  Claim 15, Fernandes teaches a charging station (10; "charging tower system 10"; paragraph [0030]; Figs. 1, 2A) wherein a support shelf (31; paragraph (0032]; Fig. 9) comprises a wireless charging apparatus (43; "shelf 31 is included in device charging tower 10 assembly of the present invention, whereby shelf 31 is constructed and arranged for wireless charging of a device placed thereon. As demonstrated in FIG. 9, a power module 43 is positioned underneath shelf 31"; paragraph [0032J; Fig. 9) for charging a personal electronic device.
           It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gourley  with the teaching of Fernandes for the purpose of providing a support shelf comprising a wireless charging apparatus to reduce the amount of wires needed for charging a device.
Claims  12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gourley   in view of  D’Agostino (US 2017/0047751).
       As to claim 12, Gourley discloses all of the claim limitations except,  a charging station wherein said removable convenience feature module comprises a light emitting diode.
        D'Agostino teaches a charging station (100; "charging device 100"; paragraph [0049]; Figs. 1, 2) wherein a removable convenience feature module (110; Figs. 1, 3, 38) comprises a light emitting diode (LED on PCB 435 not shown; "LEDs (not shown in figure) on Printed Circuit Board 435 get the electrical power and glow which makes the frontal peripheral area 120 (FlG. 2) of head assembly 110 glow dimly"; paragraph [0055]; Fig. 4).                                                                        ·       It would have been obvious to person having ordinary skill in the art at the time the invention was made  to modify Gourley with the teaching of D'Agostino for the purpose of 
         As to claim 13,  D'Agostino teaches a charging station (100; "charging device 100"; paragraph [0049]; Figs. 1, 2) wherein a removable convenience feature module (110; Figs. 1, 3, 38) comprises an embedded light emitting diode {LED on PCB 435 not shown; "LEDs (not shown in figure) on Printed Circuit Board 435 get the electrical power and glow which makes the frontal peripheral area 120 (FIG. 2) of head assembly 1 to glow dimly"; paragraph [0055];-Fig. 4) adapted to cause a surface (120; Fig. 2) of said convenience feature module to glow
when said light emitting diode is illuminated.
Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Gourley   in view of Lesizza et al. (US 2017/0177031), hereinafter Lesizza.
         As to claim 16, Gourley discloses in  figures 2A and 2B,  wherein said removable convenience feature module comprises a mounting member [see figures 2A and 2B], a support shelf [bottom surface of charger holder] for a personal electronic device.
           Gourley does not explicitly disclose,  a charging station wherein a removable convenience feature module comprises a sliding apparatus disposed between said mounting member and said support shelf.
          Lesizza teaches a charging station (Abstract; Figs. 1, 2, 5, 9B) wherein a removable convenience feature module (220; Fig. 2) comprises a sliding apparatus (202; Fig. 9B) disposed between a mounting member (200; Fig. 1) and a support shelf (inner 220; "drawer insert 220 which is positioned inside drawer case 200, has guide rails 202 which cooperate with drawer case 200 to guide opening and closing of the drawer''; paragraph [0083]; Figs. 1,2, 9B).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gourley in view of   Lesizza, and Fernandes.
         As to claim 17,  neither Gourley nor Lesizza discloses, a charging station wherein said support shelf comprises a wireless charging apparatus for said personal electronic device.
Fernandes teaches a charging station (10; "charging tower system 10"; paragraph [0030]; Figs. 1, 2A) wherein a support shelf (31; paragraph [0032]; Fig. 9) comprises a wireless charging apparatus (43; "shelf 31 is included in device charging tower 10 assembly of the present invention, whereby shelf 31 is constructed and arranged for wireless charging of a device placed thereon. As demonstrated in FIG. 9, a power module 43 is positioned underneath shelf 31"; paragraph [0032); Fig. 9) for a personal electronic device.
         It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gourley’s apparatus and use wireless charging means as taught by Fernandes so that the charging device do not need wires to have a connection.
Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Gourley  in view of  Kidakara (US 2017/0054305).
             As to claim 19, Gourley discloses all of the claim limitations except,  a charging station wherein said removable convenience feature  module comprises a toy figure.

         It would have been obvious to-one of ordinary-skill in the art at the time of the invention to 
modify Gourley’s apparatus  with the teaching of Kidakarn for the purpose of providing-the removable-convenience feature module comprising a toy figure to increase the aesthetics of the device.
Claim 20  is  rejected under 35 U.S.C. 103 as being unpatentable over Gourley  in view of  Organista et al (US 2017/0012449), hereinafter Organista.
         Regarding Claim 20, Gourley discloses all of the claim limitations except, a charging station wherein said charging station comprises a power distribution module including a proximal portion, a distal portion, and a medial portion disposed between said proximal portion and said distal portion, said medial portion including a  plurality of mains-voltage electrical conductors disposed there within.
      Organista teaches a charging station (Abstract; Fig. 1) wherein said charging station comprises a power distribution module (60; "charging device 1O includes a circuit board 60 that provides, for example, an AC/DC conversion circuit for providing power to the charging cables"; paragraph [0029]; Fig. 5} including a proximal portion (right 60; Fig. 5), a distal portion (left 60; Fig. 5), and a medial portion (center 60; Fig. 5) disposed between said proximal portion and said distal portion, said medial portion including a plurality of   mains (34; "power cable 34 may be equipped with a standard AC plug for fitting into a standard AC socket"; paragraph [0021]; Fig. 5) voltage electrical conductors (61; "circuit board 60 is in 
          It would have been obvious to one of ordinary skill in the art at the time of the invention to 
modify Gourley with the  teaching of Organista for the purpose of providing a power distribution  module with a medial portion including a plurality of mains voltage electrical conductors
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859